Case: 1:20-cv-01617 Document #: 12 Filed: 06/04/20 Page 1 of 4 PagelD #:46

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District of Illinois

Case Number: 1:20-CV-01617

Plaintiff:
Kinisha Ray,

VS.

Defendant:
Mountain Run Solutions, LLC,

For:

Credit Repair Lawyers of America
22142 West Nine Mile Read
Southfield, MI 48033

Received by Clutter Investigations Inc. DBA Courthouse Courier on the 2nd day of June, 2020 at 3:42 pm to
be served on Mountain Run Solutions, LLC c/o Registered Agent, Solutions, Inc., 901 South 2nd
Street, Suite 201, Springfield, IL 62704.

|, Haley Daniell Stratton, being duly sworn, depose and say that on the 2nd day of June, 2020 at 4:05 pm,
I:

served an AUTHORIZED entity by delivering a true copy of the Summons in a Civil Case, Complaint
with Jury Trial Demand, Notice of Mandatory Initial Discovery, and Amended Standing Order
Regarding Mandatory Initial Discovery Pilot Project with the date and hour of service endorsed
thereon by me, to: AJ Peterson c/o Registered Agent, Solutions, Inc. as Corporate Fulfillment
Specialist at the address of: 901 South 2nd Street, Suite 201, Springfield, IL 62704, who stated they
are authorized to accept service for Mountain Run Solutions, LLC, and informed said person of the
contents therein, in compliance with all applicable law.

Description of Person Served: Age: 37, Sex: M, Race/Skin Color: White, Height: 6'2", Weight: 210, Hair:
Brown, Glasses: N
Case: 1:20-cv-01617 Document #: 12 Filed: 06/04/20 Page 2 of 4 PagelD #:47

AFFIDAVIT OF SERVICE For 1:20-CV-01617

| being first duly sworn on oath, states that | am over 18 years of age and not a party to this lawsuit. Under
penalties of perjury as provided by law, pursuant to Section 1-109 of the Code of Civil Procedure, the
undersigned certifies that the above statement is true and correct.

oe Haley 24} Stratton

 

 

 

Subscribed and Sworn to before me on the 2nd 129.428609
day of June ,2O20 by the affiant
who js personally known to me. Clutter Investigations Inc. DBA Courthouse
ur chuile L Dom: Courier
1 West Old State Capitol Plaza
NOTARY PUBLIC Suite 818

  
 
 

   

Springfield, IL 62701
(217) 528-5997

OFFICIAL SEAL,

MICHELLE L. TOMLIN
NOTARY PUBLIC, STATE OF FLLINGIS
MY COMMISSION EXPIRES 08-26-2021

 
 
  

Our Job Serial Number: CLU-2020000847

 

Copyright © 1992-2026 Dalabase Services, Inc. - Process Server's Toolbox V8.1¢
2701964.1.13

Case: 1:20-cv-01617 Document #: 12 Filed: 06/04/20 Page 3 of 4 PagelD #:48

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

Kinisha Ray

Vv.

Mountain Run Solutions, LLC

TO: (Name and address of Defendant)

Mountain Run Solutions, LLC

RA: REGISTERED AGENT SOLUTIONS INC
901 S. ND ST., STE 201

SPRINGFIELD, IL 62704

SUMMONS IN A CIVIL CASE
CASE NUMBER: 1:20-ev-O1617
ASSIGNED JUDGE:

Hon. Thomas M. Durkin

DESIGNATED
MAGISTRATE JUDGE: Hon. Maria Valdez

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Brian J, Olszewski

Law Offices of Michael Lee Tinaglia, Ltd,
444 N. Northwest Hwy., Ste. 350

Park Ridge, IL 60068

21

an answer to the complaint which is herewith served upon you, days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable

period of time after service.

THOMAS G. BRUTON, CLERK
hari Wuey

(BY DEPUTY CLERK

 

 

March 6, 2020

 

DATE
2704964.1,14

Case: 1:20-cv-01617 Document #: 12 Filed: 06/04/20 Page 4 of 4 PagelD #:49

AO 440 (Rey. 05/00) Summons ina Civil Action

 

RETURN OF SERVICE

 

DATE ‘
Service of the Summons and complaint was made by me \p / L } 20 1D

 

 

«Fale Daniell SrRAtoV. PROCESS SERVER

 

Check one Box below to indicate appropriate method of service

 

CO Served personally upon the defendant. Place where served:

 

 

O Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

O} Returned unexecuted:

 

 

 

% Other (specify): Se REG wip \yroL| YRuMsSbdiuit ) WS R Coste Re d
QHENE SOWALOMS LAC. ol) Serving A.\ PEreRSTV OS
COMpoLOce FULCuMmuane De corse of SIUTIONS. INC.
OV WI2IZ010 OW 4: pHOM

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

_ _

 

 

 

DECLARATION OF SERVER

 

Tdeclare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

crouse (QLZ2020 Haun D OuNtel\ Speatton

Date Signature of Server

WN OIG Se WAL Ww? 10\

Addrdss of Server J

 

LW. 0 a Srare Capitol Plaza, TE B14

Ve

 

 

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure,
